PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/478,774
Filing Date: 17 Jul 2019
Appellant(s): KUEHNE et al.



__________________
/Richard A. Gollhofer/
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 11 August 2021.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 4/28/2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

(2) Response to Argument (IV)
Appellants’ arguments, see pages 3-6 of the Appellants’ submission filed 11 August 2021, regarding the 35 U.S.C. 103(a) rejections of claims 10, 13-21, 27-32 have
been fully considered but are not persuasive.

The Appellants argue (page 5 lines 7-10) that the rejections of the dependent claims rely on eight additional references and lack reasons to combine the references to meet the claims as a whole.
The Examiner disagrees.  With respect to relying on eight references, the Examiner asserts a large number of references to reject a large number of dependent claims does not demonstrate a lack of obviousness to combine per se.
With respect to the individual references not demonstrating a lack of obviousness to combine, the Examiner will address this issue with the Appellants’ specific argument concerning Mullins below.

Perfect Web Technologies: that states motivation to combine requires "a reasoned explanation that avoids conclusory generalizations."
On page 5 lines 11-13, the Appellants cite the MPEP 2141 Arendi v. Apple : a rejection "must still be supported by evidence and a reasoned explanation".
The Appellants argue (page 5 lines 15-17) “the April 28, 2021 Office Action contains no "reasoned explanation" for combining Eatedali et al., Wang '034 and Szczerba et al.”
The Examiner disagrees.  The stated reason for combining Eatedali and Wang in the Office Action filed 4/28/2021 is “with Wang’s system, the rendered AVR content is then streamed to the autonomous vehicle, for example, from a cloud server over a network, to be presented therein in a virtual reality manner [0032].”
To provide clarification not stated in the Office Action, Eatedali [0005] synchronizes a simulated AR experience based on navigational and motion information.  Eatedali [0039] may obtain simulation information from a remote location.  Wang (Fig. 1) illustrates a server that communicates with a vehicle.  Thus it would be obvious for Eatedali to utilize Wang’s server to acquire simulation information from a remote location (server).
The stated reason for combining Eatedali and Szczerba is “Szczerba’s system selects a graphic in a manner to attract attention of the operator. Graphics sufficient to attract the attention of the operator can flash and/or pulsate [0199].”
Szczerba thus satisfactorily discloses the Instant Application’s limitation.  
relating to a person in the vehicle.  Eatedali [0054]-[0055] uses ride information to direct the presentation device to react accordingly.  The Examiner asserts that Eatedali changing the presentation based on a person in the vehicle and Szczerba alerting a driver entering a drowsy driver condition is sufficient motivation to combine.

The Appellants argue (page 5 lines 18-25) that the April 28, 2021 Office Action does not provide any reason why one of ordinary skill in the art would combine the systems to accomplish what is accomplished by the claimed invention.
The Examiner disagrees.  The Examiner asserts the reasons to combine are satisfactory as stated in the April 28, 2021 Office Action.  The clarification provided in this Appeal Brief Response provides further details for the motivation to combine.

The Appellants argue (page 5 last paragraph) that the claim 18 rejection fails to provide "a reasoned explanation that avoids conclusory generalizations" as required by MPEP § 2141.  (The Examiner notes claim 18 was rejected as being similar to claim 13.  However, the Appellants’ arguments apply to claim 13, thus the Examiner will direct comments to claim 13.)
The Examiner disagrees.  The Examiner’s reason to combine Mullins’ system that identifies a sleepy mental state includes vehicle computer support for Mullins’ 

The Appellants (page 5 last paragraph to page 6 lines 1-6) take issue with the Examiner’s reason to combine Mullins’ system for claim 18 (claim 13): “because with Mullins’ system, the system may be implemented on a vehicle computer [0034], implying support for vehicle applications.”  The Appellants argue “mere implementation is insufficient.  According to MPEP § 2141, it must be obvious to a person of ordinary skill in the art to accomplish what is recited in the claim.”
The Examiner disagrees.  The Examiner asserts that connecting a device to a vehicle computer to identify a sleepy mental state would be an obvious implementation to “sense the energy level of the user of the visual output unit” in a vehicle entertainment system as claimed.

The Appellants argue (page 6 lines 4-6) that the claim 18 (claim 13) rejection fails to provide a reason to control an AR/VR system.
The Examiner disagrees.  The Examiner asserts that controlling an AR/VR system to identify and act upon a sleepy mental state (Mullins) is a satisfactory to control an AR/VR system.

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
                                                                                                                                                                                                        
Conferees:
/XIAO M WU/Supervisory Patent Examiner, Art Unit 2613   
                                                                                                                                                                                                     /KEE M TUNG/Supervisory Patent Examiner, Art Unit 2611                                                                                                                                                                                                        



Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.